EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew DeLizio on April 26, 2022.

The application has been amended as follows: 

In the Claims:

Claim 1 has been amended as follows:

1. (Currently Amended) A method comprising:
determining, by a control system, abrasive particles that are at least partially soluble in a wellbore fluid;
determining, by the control system, a size of the abrasive particles based, at least in part, on an operation to be performed in a wellbore;
determining, by the control system, a carrier fluid in which the abrasive particles are substantially insoluble;
creating a mixture including the determined abrasive particles and the determined carrier fluid;
pumping the created mixture into the wellbore, wherein the wellbore contains the wellbore fluid; [[and]]
determining, by the control system, a waiting time to remove, from the wellbore, the wellbore fluid into which the abrasive particles have substantially dissolved based, at least in part, on the size of the abrasive particles; and
removing the wellbore fluid from the wellbore after the waiting time.

Claim 24 has been amended as follows:

24. (Currently Amended) A non-transitory, machine-readable medium having instructions stored thereon that are executable by a computing device, the instructions to:
select abrasive particles that are at least partially soluble in a wellbore fluid in a wellbore;
select a size of the abrasive particles based, at least in part, on a removal operation to be performed;
select a carrier fluid in which the abrasive particles are substantially insoluble;
indicate a mixture that includes the selected abrasive particles and the selected carrier fluid;
control the removal operation, wherein the instructions to control the removal operation comprise instructions to[[,]]:
pump the mixture into the wellbore; [[and]]
direct via a nozzle a pressurized stream of the mixture at a surface in the wellbore to abrade the surface; [[and]]
determine a waiting time to remove, from the wellbore, the wellbore fluid into which the abrasive particles have substantially dissolved based, at least in part, on the size of the abrasive particles, and
remove the wellbore fluid from the wellbore after the waiting time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E FULLER/           Primary Examiner, Art Unit 3676